Citation Nr: 0122238	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to December 20, 
1999, for an award of a 20 percent evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
a 10 percent disability rating for service-connected 
bilateral hearing loss.  The veteran subsequently perfected a 
timely appeal regarding the disability rating assigned. 

In a February 2000 rating decision, the RO granted an 
increased evaluation of 20 percent for the veteran's service-
connected bilateral hearing loss and assigned an effective 
date of December 20, 1999.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the 
veteran has not withdrawn his claim for an increased rating 
for bilateral hearing loss, that issue remains in appellate 
status. 

Following the February 2000 rating decision, the veteran's 
representative submitted a statement expressing disagreement 
with the assignment of an effective date of December 20, 
1999, for the grant of a 20 percent evaluation for bilateral 
hearing loss.  In April 2001, the RO responded by issuing a 
Statement of the Case, and, in May 2001, the veteran 
submitted a timely Substantive Appeal regarding this issue.  
Accordingly, the Board finds that the issue of entitlement to 
an earlier effective date for an award of a 20 percent 
evaluation for bilateral hearing loss is also presently on 
appeal. 





FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's bilateral hearing loss is 
manifested by no more than level V hearing in the right ear 
and level V hearing in the left ear.

2.  The veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss was received on January 
9, 1998.

3.  It is not factually ascertainable that a compensable 
evaluation was warranted for the veteran's bilateral hearing 
loss at any time during the year immediately prior to the 
date on which he filed his claim for an increased evaluation.

4.  The competent and probative evidence of record does not 
show that the veteran's bilateral hearing loss was manifested 
by more than level V hearing in the right ear and level IV 
hearing in the left ear for the period from January 9, 1998, 
to December 19, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2000).

2.  The criteria for an effective date prior to December 20, 
1999, for the assignment of a 20 percent disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that, in April 1962, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran did not appeal that 
decision.

On January 9, 1998, the veteran telephoned the RO, and 
indicated he wanted a compensable evaluation for his service-
connected bilateral hearing loss.  At that time, he reported 
that he had been receiving ongoing medical treatment from VA.

The RO subsequently obtained the veteran's VA treatment 
records, which show that he had received treatment for a 
variety of disabilities throughout 1997 and 1998.  In an 
Audiology Note dated in March 1998, it was noted that the 
veteran had a longstanding history of severe, bilateral 
sensorineural hearing loss.  The VA examiner indicated that 
he had reevaluated the veteran, and found no evidence of a 
substantive decrease in hearing since a previous evaluation 
was conducted in June 1996.  The examiner found that the 
veteran's word recognition remained good, while soundfield 
testing revealed poor performance in the unaided condition.  
On an authorized audiological evaluation conducted in March 
1998, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
75
85
80
LEFT
35
80
90
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 in the left ear.

In April 1998, the veteran was provided with a VA 
audiological evaluation for the specific purpose of 
determining the current severity of his bilateral hearing 
loss.  The VA examiner noted that the veteran had a history 
of bilateral hearing loss since being exposed to Howitzer 
fire during service.  Pure tone thresholds, in decibels, were 
noted to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
90
100
LEFT
45
85
100
100

The VA examiner noted an average hearing loss of 76.25 
decibels in the right ear and 82.5 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 in the left ear.  The VA 
examiner concluded that the veteran had bilateral 
sensorineural hearing loss ranging from a mild extent in the 
low frequencies to a profound extent in the high frequencies.

In the June 1998 rating decision, the RO granted an increased 
evaluation, 10 percent, for the veteran's service-connected 
bilateral hearing loss.  He subsequently perfected a timely 
appeal regarding this decision.

On December 20, 1999, the veteran underwent another VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were found to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
75
90
95
LEFT
45
85
95
95

The VA examiner noted an average hearing loss of 77.5 
decibels in the right ear and 80 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 in the left ear.  

In the February 2000 rating decision, the RO granted an 
increased evaluation, 20 percent, for the veteran's service-
connected bilateral hearing loss.  The RO granted an 
effective date of December 20, 1999, because the veteran's 
increased evaluation was based upon the results of the VA 
audiological evaluation conducted on that date.  The RO noted 
that the medical evidence of record prior to December 20, 
1999, did not support a disability rating in excess of 10 
percent for his service-connected bilateral hearing loss.  
Thereafter, the veteran perfected a timely appeal regarding 
the disability rating assigned.

Analysis

I.  Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001). 

The Board notes that the veteran was advised, by virtue of 
the Statements of the Case and Supplemental Statement of the 
Case issued during the pendency of this appeal, of what the 
evidence must show in order to substantiate his claims.   
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp 2001).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran has been provided with two VA audiological 
examinations, and neither he nor his representative have 
alluded to any additional records that have not been obtained 
and which would be pertinent to the present claims.  
Therefore the Board finds that all facts that are relevant to 
these issues have been properly developed, and that no 
further action is required in order to comply with VA's duty 
to assist.  38 U.S.C.A. § 5103A (West Supp 2001).

Because the RO has not had the opportunity to adjudicate the 
veteran's claims pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Thus, the Board believes that 
we may proceed with a decision in this case, without 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5103, 5103A, 
5107(a) (West Supp 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Entitlement to an increased evaluation for bilateral 
hearing loss

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  He essentially 
contends that his hearing loss is more severe than is 
contemplated by the 20 percent disability rating currently 
assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Effective June 10, 1999, during the pendency of this appeal, 
VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87 (2000)).  In determining which version of 
the regulations to apply to the facts of this case, the Board 
notes that the U.S. Court of Appeals for Veterans Claims has 
held that, where pertinent law or regulation changes after a 
claim has been filed or reopened and before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the hearing-loss rating schedule, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 14.507 (2000) (precedential opinions of the General 
Counsel are binding on the Board).

The Board finds that the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  See 62 Fed. Reg. at 
25,202, wherein the Secretary stated that "[t]he revisions of 
the sections addressing ear and other sense organs are part 
of the overall revision of the rating schedule based on 
medical advances, etc., rather than representing liberalizing 
interpretations of regulations."  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  Moreover, the Board notes 
that the veteran was specifically advised of the change to 
the regulations.  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992)  Prior to June 10, 1999, the severity of 
hearing loss was determined by comparison of audiometric test 
results with specific criteria set forth at 38 C.F.R. § 4.85, 
Part 4, DC 6100 through 6110 (1998).  Effective June 10, 
1999, the severity of hearing loss continues to be determined 
by comparison of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 
through 6110 (2000).  See 64 Fed. Reg. 25,208-209, codified 
at 38 C.F.R. § 4.85-4.87 (2000).  Under both the new and old 
regulations, evaluations of bilateral defective hearing range 
from noncompensable to 100 percent, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz (cycles per second).  The schedule allowed for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2000).

Under both the new and old regulations, an examination for 
hearing impairment is to be performed using both a controlled 
speech discrimination test and a pure tone audiometry test. 
38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(a) (2000).  In 
the absence of a speech discrimination test, the regulations 
allow for numeric designations ranging from Level I to Level 
XI to be based only upon puretone averages.  However, numeric 
designations based solely upon puretone averages are to be 
used only when an examiner certifies that the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc. 
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2000).  An 
exception applies under the new regulations, which allow for 
a rating specialist to determine the numeric designations 
based solely upon puretone averages when the puretone 
averages at each of the four specific frequencies is 55 
decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination.  38 C.F.R. § 4.86(a) (2000).

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations set forth above.  The most recent VA audiological 
evaluation in December 1999 revealed an average pure tone 
threshold of 77.5 decibels in the right ear with speech 
discrimination ability of 80 percent, and 80 decibels in the 
left ear with speech discrimination ability of 76 percent.  
These findings corresponds to level V hearing acuity in the 
right ear, and level V hearing acuity in the left ear.  The 
point of intersection on Table VII of the rating schedule for 
level V hearing in both ears, which is used to arrive at the 
percentage of disability for bilateral hearing loss, reflects 
that this level of hearing loss warrants a 20 percent 
disability rating.  

In addition, the Board notes that applying the results of the 
veteran's April 1998 evaluation results in a numeric 
designation of level V hearing in the right ear and level IV 
hearing in the left ear.  Furthermore, applying the results 
of the veteran's March 1998 evaluation results in a numeric 
designation of level IV hearing in the right ear and level IV 
hearing in the left ear.  The point of intersection of both 
of these combinations on Table VII reflects that the levels 
of hearing loss revealed during these examinations are both 
consistent with a 10 percent evaluation.

In short, the Board has reviewed all the evidence of record, 
and the objective clinical evidence does not support a 
schedular evaluation greater than 20 percent for the 
veteran's bilateral hearing loss disability.  Thus, although 
the Board believes that the veteran is sincere in his belief 
that his hearing loss is more severe than the current 
schedular rating assigned, we must conclude that the 
preponderance of the evidence is against granting a rating in 
excess of 20 percent for the veteran's service-connected 
bilateral hearing loss.  See Lendenmann, supra.  The benefit 
sought on appeal is accordingly denied.

In light of the veteran's statements, the Board has also 
considered whether an increased rating is warranted on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  Such 
ratings may be assigned in cases presenting unusual 
disability pictures with frequent hospitalization or marked 
interference with employment.  In this case, the Board 
believes that the regular schedular standards applied 
adequately describe and provide for the veteran's disability 
level.  In particular, we note there is no indication in the 
record that the veteran's service-connected hearing loss has 
necessitated frequent hospitalizations, and he does not so 
contend.  In addition, the record is also devoid of any 
evidence of marked interference with employment.  Although 
the Board recognizes that on one occasion, in January 1998, 
the veteran reported that he had to quit working because of 
problems with his hearing, the record reflects that he 
subsequently reported during both his April 1998 and December 
1999 audiological evaluations that he was still working as a 
carpenter.  Moreover, during his December 1999 examination, 
he specifically reported that, by alternating hearing aids, 
he was able to work consistently for a much longer period.  
He explained that because his hearing aids would normally 
quit on him after several hours, rotating between them 
allowed him to work for a longer time.  In light of this 
evidence, the Board finds that his hearing loss disability 
does not markedly interfere with his employment.  Therefore, 
the Board concludes that there is nothing in the record to 
take this case outside the norm so as to warrant submission 
for consideration of the assignment of an extraschedular 
rating.

III.  Entitlement to an effective date prior to December 20, 
1999, for a grant of a 20 percent evaluation for bilateral 
hearing loss

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim."  38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2000).  In the case of claims for increased 
evaluations, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later, except 
as provided in paragraph two.  38 C.F.R. § 3.400(o)(1) 
(2000).  In a claim for disability compensation, the 
effective date can be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2000).  Thus, in cases where the increase in 
disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).

As an initial matter, the Board notes that the veteran was 
awarded service connection for bilateral hearing loss and 
assigned a non compensable evaluation in an April 1962 rating 
decision.  That decision was not appealed and became final.  
The record reflects that the next communication received from 
the veteran by the RO in regard to this disability was a 
telephone call made on January 9, 1998.  During that call, 
the veteran informed the RO that he wished to file a claim of 
entitlement to an increased evaluation for his service-
connected hearing loss.  In a report of contact dated in 
January 9, 1998, it was noted that the veteran's phone call 
was being accepted as a formal claim for an increased rating.

In light of these facts, the Board believes that an earlier 
effective date for the veteran's 20 percent disability rating 
can be assigned if it is factually ascertainable that such an 
evaluation was warranted at any time during the year prior to 
January 9, 1998, pursuant to 38 C.F.R. § 3.400(o)(2); or if 
entitlement to an increased rating can be shown to have 
arisen at any time between January 9, 1998 and December 19, 
1999, pursuant to 38 C.F.R. § 3.400(o)(1).  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the assignment of an effective 
date prior to December 20, 1999, for the veteran's service-
connected bilateral hearing loss.  In essence, because the 
veteran's December 1999 VA audiological evaluation was the 
first occasion on which his level of hearing impairment was 
shown to be consistent with a 20 percent disability rating, 
the Board finds that the RO properly assigned an effective 
date of December 20, 1999, for his increased evaluation.

In reaching this conclusion, the Board considered the reports 
of the veteran's March 1998 and April 1998 VA audiological 
evaluations.  However, as discussed above, applying the 
results of the veteran's March 1998 evaluation results in a 
numeric designation of Level IV hearing in the right ear and 
level IV hearing in the left ear.  When applied to Table VII, 
such designations are consistent with a disability evaluation 
of only 10 percent.  Similarly, applying the results of the 
veteran's April 1998 evaluation results in a numeric 
designation of level V hearing in the right ear and level IV 
hearing in the left ear.  When applied to Table VII, such 
designations are also consistent with only a 10 percent 
evaluation.  In short, the Board believes that these findings 
are consistent with the 10 percent disability rating already 
assigned from January 9, 1998, to December 19, 1999.  We 
further believe that these findings do not support the 
assignment of a 20 percent disability rating prior to 
December 20, 1999.

The Board has also considered the veteran's VA treatment 
records.  However, although the veteran's VA treatment 
records reflect that he has been receiving ongoing treatment 
for bilateral sensorineural hearing loss for several years, 
there is no indication that he underwent any audiological 
evaluations since January 9, 1997, other than the three 
already discussed.  Accordingly, the Board finds that these 
records do not show that a 20 percent disability rating was 
warranted for the veteran's bilateral hearing loss at any 
time prior to December 20, 1999.  Moreover, these records 
also do not show that it was factually ascertainable that a 
compensable disability rating was warranted at any time 
during the year immediately prior to the January 9, 1998, 
which was the date on which he filed his claim for an 
increased evaluation.

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of an effective date prior 
to December 20, 1999, for the grant of a 20 percent 
evaluation for bilateral hearing.  The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.

Entitlement to an effective date prior to December 20, 1999, 
for the assignment of a 20 percent disability rating for 
bilateral hearing loss is denied.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals



 

